PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/059,522
Filing Date: 08/09/2018 
Appellant(s): Ying Zhang et al.



__________________
Anna M. Nelson
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed on 12/22/2020 appealing from the Office action mailed 06/24/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” 
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gill et al (4 September 2008; US 2008/0213461 A1; cited by Applicant in IDS filed 10/31/2014) in view of Brodin et al (5 June 2003; US 2003/0104065 A1), Fischer et al (24 July 2003; US 2003/0138505 A1) and Tukomoto et al (20 November 2008; WO2008/139648 A1; translation and citation from US 2010/0280457 A1; cited by Applicant in IDS 08/09/2018).
Regarding claim 16, Gill teaches a microneedles device for insertion of a drug into a biological tissue is provided which includes at least one microneedle; and a coating comprising at least one drug including anesthetics such as lidocaine and amethocaine (synonymous to tetracaine), and is a heterogeneous composition ([0039]-[0042] and [0068]). Gill teaches the coated microneedles as a transdermal drug delivery system ([0003]).  Gill teaches the coating comprises drug dispersed in a matrix material ([0017]). Gill teaches the coating is dissolvable ([0065], [0079], [0097], [0105], [0108], [0109] and [0135]). Gill teaches the coating contains additives such as viscosity modifiers, surfactants and other pharmaceutically acceptable excipients ([0074]). Gill 
However, Gill does not teach: the combination of a local anesthetic selected from the group consisting of lidocaine, prilocaine, and combinations thereof, and a local anesthetic dose-extending component selected from the group consisting of tetracaine, ropivacaine, bupivacaine, procaine and a combination thereof; the non-eutectic weight ratio of 0.1 to 0.9; and the property of “wherein upon delivery of the local anesthetic and the local anesthetic dose-extending component from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian issue immediately after delivery” of claim 16.
The aforementioned deficiencies are made up for in the teachings from Brodin, Fischer, and Tokumoto as discussed below.
Brodin teaches a solid dispersion for topical administration containing a containing lidocaine and ropivacaine, wherein the lidocaine is present an amount of 60-90 w/w% and the ropivacaine is present in an amount of 10-40 w/w ([0013], [0017]-[0019]; Examples 1 and 2; Table 1; claims 23 and 24). Brodin teaches the weight ratio of lidocaine to ropivacaine can be 4:1, 3:2 or 2:1 so as to obtain the controlled release of the two local anesthetics, with a fast initial release of lidocaine and sustained release of ropivacaine, thereby providing a formulation that provide treatment both rapidly and over a period of time ([0017]; Table 1; Examples 1 and 2; claim 24).
.
Tokumoto teaches two or more active substances including local anesthetics as part of the coating on a microneedles device used for transdermal drug delivery, wherein the concentration of active substance is from 0.1 to 65% by weight (abstract; [0002] and [0069]-[0078]).
It would have been obvious to one of ordinary skill in the art to incorporate a combination of local anesthetics such as lidocaine and ropivacaine per guidance from Brodin as the at least one drug in the coating of Gill per guidance from Fischer and Tokumoto, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Fischer provided the guidance for using combinations of local anesthetics selected from local anesthetics such as lidocaine, bupivacaine, prilocaine, ropivacaine and tetracaine for topical administration from a skin patch delivery system, and Tokumoto provided the guidance for using two or more active substances including local anesthetics as part of the coating on a microneedles device used for transdermal drug delivery. Thus, given that Gill is also a microneedles device used for transdermally delivering more than one drug including anesthetics, and that Gill mentioned the use of microneedles was more superior in successfully delivery drugs into the skin than the conventional transdermal patches due to their enhanced transdermal drug absorption (Gill: [0003]-[0006]), an ordinary artisan provided the guidance from the cited prior arts, would have looked to improve transdermal delivery of 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the weight ratio of lidocaine and ropivacaine so as it is in a non-eutectic weight ratio or a weight ratio of 0.1 to 0.9, respectively of claim 16 per guidance from Brodin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Brodin provided the guidance for obtaining a solid dispersion for topically administration containing a combination of lidocaine and ropivacaine, wherein the lidocaine is present an amount of 60-90 w/w% and the ropivacaine is present in an amount of 10-40 w/w%, and particularly, the weight ratio of lidocaine to ropivacaine can be optimize to a weight ratio of 4:1, 3:2 or 2:1, which are non-eutectic weight ratios within the meaning of “non-eutectic weight ratio” per page 7 (lines 35-36) to page 8 (lines1-2) of the instant specification, as well as, within the weight ratio of 0.1 to 0.9 of the claimed invention, and the resultant solid dispersion containing lidocaine and ropivacaine would be capable of providing controlled release of the two local anesthetics (lidocaine and ropivacaine), with a fast initial release of lidocaine and sustained release of ropivacaine, thereby providing a formulation that provide treatment both rapidly and over a period of time.  Thus, it would have been customary for an artisan of ordinary skill to determine the optimal weight % In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
With respect to the claimed property of “wherein upon delivery of the local anesthetic and the local anesthetic dose-extending component from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian issue immediately after delivery,” it is noted that this functional limitation is merely using a medical device containing an array of microneedles, which is a known device in the prior art in view of the teachings of Gill and Tokumoto supra. Local anesthetics are also known to be incorporated/included as active ingredients in the coating that is disposed on the microneedles per Gill and Tokumoto supra. There is no structurally difference from the claimed “medical device” and the medical device of the cited prior arts of Gill and Tokumoto and thus, the claimed components (local anesthetic and local anesthetic dose-extending component and their non-eutectic weight ratio) of the coating are merely using a known device to deliver the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 17, Gill teaches the concentration of the additives in the coating ranges from 0.1% to 70% w/v ([0076]). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the weight % of excipient in the coating would have been obvious at the time of applicant's invention.
Regarding claims 18-20, Gill teaches sucrose, tween and polyvinylpyrrolidone as additives ([0076]).
Regarding claims 21 and 22, as discussed above, Brodin teaches the lidocaine is present an amount of 60-90 w/w% and the ropivacaine is present in an amount of 10-40 w/w%. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Regarding claim 23, Tukomoto teaches the coating thickness of microneedle is from 1 to 10 µm ([0072]). Tukomoto teaches the coating amount and thickness to the microneedle can be freely increased or decreased by controlling the specifications of mask plate or the physical properties of coating solution ([0061]). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the coating thickness of microneedle would have been obvious at the time of applicant's invention.
Regarding claim 24, Gill teaches the length of the microneedle is between about 200 µm and about 1000 µm ([0047]). 
Regarding claim 25, Gill teaches the tip portion generally has a length that is less than 50% of the total length of the microneedle ([0046]). Gill teaches teach the coating is on at least a portion of the surface of the at least one microneedle ([0015]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falo, JR et al (US 2011/0098651 A1; filing date: 22 October 2010) in view of Brodin et al (5 June 2003; US 2003/0104065 A1) and Fischer et al (24 July 2003; US 2003/0138505 A1).
Regarding claim 26, Falo teaches a dissolvable microneedles device for transdermal delivery of biologically active molecules to human skin comprising dissolvable matrix and at least two bioactive components including anesthetics, incorporated in the matrix ([0003], [0004], [0009], [0017]-[0020], [0052], [0102], [0121] and [0122]).
However, Falo does not teach: the combination of a local anesthetic selected from the group of lidocaine, prilocaine, and combinations thereof, and a local anesthetic dose-extending component selected from the group consisting of tetracaine, ropivacaine, bupivacaine, procaine and a combination thereof; the non-eutectic weight ratio of 0.1 to 0.9; and the property of “wherein upon transdermal delivering of the local anesthetic and the local anesthetic dose-extending component from the array of dissolvable microneedles to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian tissue immediately after delivery,” of claim 26.
The aforementioned deficiencies are made up for in the teachings from Brodin and Fischer as discussed below.
Brodin teaches a solid dispersion for topical administration containing a containing lidocaine and ropivacaine, wherein the lidocaine is present an amount of 60-
Fischer teaches using a combination of local anesthetics selected from lidocaine, bupivacaine, prilocaine, ropivacaine and tetracaine for topical administration from a skin patch delivery system ([0010]-[0013], [0025]-[0028], [0031], [0043]-[0045], [0059] and [0066]).
It would have been obvious to one of ordinary skill in the art to incorporate a combination of local anesthetics such as lidocaine and ropivacaine per guidance from Brodin as the at least two different bioactive components in the dissolvable microneedle device of Falo, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Fischer provided the guidance for using combinations of local anesthetics selected from local anesthetics such as lidocaine, bupivacaine, prilocaine, ropivacaine and tetracaine for administration from a skin patch delivery system, and Falo taught that it was permissible to incorporate two different bioactive components as the drug in the dissolvable microneedle device. Thus, knowing the challenges of drug penetration in the skin due to conventional transdermal or skin patch delivery system per Falo ([0004]), an ordinary artisan provided the guidance from the cited prior arts, would have looked to improve transdermal delivery of the local anesthetics such as lidocaine and ropivacaine into the skin by using the dissolvable 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the weight ratio of lidocaine and ropivacaine so as it is in a non-eutectic weight ratio or a non-eutectic weight ratio of 0.1 to 0.9, per guidance from Brodin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Brodin provided the guidance for obtaining a solid dispersion for topically administration containing a combination of lidocaine and ropivacaine, wherein the lidocaine is present an amount of 60-90 w/w% and the ropivacaine is present in an amount of 10-40 w/w, and particularly, the weight ratio of lidocaine to ropivacaine can be optimize to a weight ratio of 4:1, 3:2 or 2:1, which are non-eutectic weight ratios within the meaning of “non-eutectic weight ratio” per page 7 (lines 35-36) to page 8 (lines1-2) of the instant specification, as well as, within the weight ratio of 0.1 to 0.9 of the claimed invention, and the resultant solid dispersion containing lidocaine and ropivacaine would be capable of providing controlled release of the two local anesthetics (lidocaine and ropivacaine), with a fast initial release of lidocaine and sustained release of ropivacaine, thereby providing a formulation that provide treatment both rapidly and over a period of time. Thus, it would have been customary for an artisan of ordinary skill to determine the optimal weight % of lidocaine and ropivacaine, respectively, so as to obtained a solid dispersion containing an non-In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
With respect to the claimed property of “wherein upon transdermal delivery of the local anesthetic and the local anesthetic dose-extending component from the array of dissolvable microneedles to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian issue immediately after delivery,” it is noted that this functional limitation is merely using a medical device containing an array of dissolvable microneedles, which is a known device in the prior art in view of the teachings of Falo supra. Anesthetic agents are also known to be incorporated/included as active ingredients in dissolvable microneedles per Falo supra.  There is no structurally difference from the claimed “array of dissolvable microneedles” and the array of dissolvable microneedles of the cited prior art of Falo and thus, the claimed local anesthetic and local anesthetic dose-extending component and in their weight ratio are merely using a known device or array of dissolvable microneedles to deliver the local anesthetic and local anesthetic dose-extending component into the skin so as to prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Withdrawn Rejections 
The following rejections are withdrawn:
The provisional rejection of claims 16-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-15 and 17-24 of copending Application No. 14/003,693 in view of Gill (US 2008/0213461), is withdrawn.




(2) Response to Argument
Rejection of claims 16-25 under pre-AIA  35 U.S.C. 103(a) over Gill et al., Brodin et al., Fischer et al., and Tukomoto et al.
The central issue is Gill, Brodin, Fischer, and Tokumoto alone, or modified as asserted in 103(a) rejection, do not teach or suggest each of the claimed features.

Independent claim 16 and its dependent claims ---
Appellant argues by alleging that none of the cited references has been shown to teach or suggest the feature of “upon delivery of the local anesthetic and the local anesthetic dose-extending from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian tissue immediately after delivery.” Appellant argues that this feature is not inherent because it has not been shown how Brodin’s solid dispersion could be applied as a coating to Gill’s microneedles and the relied-upon combination of local anesthetic and local anesthetic dose-extending component in an allegedly routinely-optimize weight ratio taught by Brodin was taught as a solid dispersion for topical administration, and Fischer also teaches an non-invasive method of administering anesthetics. Appellant asserted that the claimed release profile is instead achieved by delivery via microneedles from the claimed medical device. Thus, Appellant alleges that no suggestion that Brodin’s topical solid dispersion formulation would inherently have the claimed release profile if only the delivery method were altered, as topical, non-invasive adminstration is not identical or even substantially identical, to the claimed microneedle delivery, the claimed release profile does not necessarily flow from Brodin’s solid dispersion. (Appeal Brief, pages 8-9).

In response, the Examiner disagrees. Appellant’s arguments are unpersuasive. Independent claim 16 and its dependent claims remain obvious over the combined teachings of Gill, Brodin, Fischer and Tukomoto.
Appellant contends that it has not been shown how Brodin’s solid dispersion could be applied as a coating to Gill’s microneedles. However, Appellant’s argument is misplaced because the obviousness analysis is not based how the solid dispersion of Brodin could be applied as a coating to Gill’s microneedles, but rather, how it would be 
Appellant contends that Brodin and Fischer are non-invasive administrations of anesthetic, which Appellant alleged is not identical to the claimed microneedle delivery. However, Gill and Tokumoto teach identically the same microneedle delivery of the claimed invention, and also provided the direct teaching to use anesthetics with microneedles and as part of the coating on the microneedles (Gill: [0034], [0058], [0068] and [0069]; Tokumoto: [0074] and [0077]). 
Appellant contends that none of the cited references has been shown to teach or suggest the feature of “upon delivery of the local anesthetic and the local anesthetic dose-extending from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian tissue immediately after delivery.” However, Appellant fails to recognize the 103 rejection is based on the combination of references, and not any single reference alone. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Brodin provides a strong reason to combine lidocaine and ropivacaine and optimize the weight ratio of lidocaine to ropivacaine to 4:1, 3:2 or 2:1 (Brodin: [0013], [0017]-[0018]; Examples 1 and 2; Table 1; claims 23 and 24), which are non-eutectic weight ratios within the meaning of “non-eutectic weight ratio” per page 7 (lines 35-36) to page 8 (lines 1-2) of the instant specification (defining “non-eutectic weight ratio” as being a weight ratio other than 1:1). The weight ratio of lidocaine to ropivacaine to 4:1, 3:2 or 2:1 as taught by Brodin is also within the weight ratio of 0.1 to 0.9 of the claimed invention. Brodin teaches that such combination of lidocaine and ropivacaine in weight ratio of 4:1, 3:2 or 2:1 (non-eutectic weight ratio) provide controlled release of the two local anesthetics, with an initial fast (burst) release, follow by a sustained release of total anesthetic (Brodin: [0017]-[0018]; Examples 1 and 2; Table 1).
Thus, the ordinary artisan interested in maximizing or enhancing the release of 
As such, in light of the combined teachings of Gill, Brodin, Fischer and Tukomoto, the Examiner maintains the position that the claimed result/function of “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian issue immediately after delivery” would be presumed as implicit upon delivery of the non-eutectic weight ratio of lidocaine and ropivacaine of Brodin from the known microneedle medical device of Gill. This is because the claimed invention is simply using the microneedle medical device for delivering the anesthetics to mammalian tissue, and Gill and Tukomoto have already established that microneedle medical device are particularly useful for delivering anesthetics (Gill: [0034], [0058], [0068] and [0069]; Tokumoto: [0074] and [0077]). There is reasonable expectation that upon delivery of the combination of anesthetics (lidocaine and ropivacaine) from the microneedle medical device of Gill to the skin, the combination of anesthetics would implicitly provide “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian issue immediately after delivery” because (i) there is no structural difference between the coated microneedle device of Gill used for delivering 
Appellant is noted that “[o]bviousness does not require absolute predictability of success . . . all that is required is a reasonable expectation of success.'’ In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009). 
Appellant has not shown any objective evidence that upon delivery of the non-eutectic weight ratio of lidocaine and ropivacaine of Brodin using the microneedle not be capable of providing the claimed result/function of “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian issue immediately after delivery.” Nor has Appellant provide evidence that the delivery rate as recited in claim 16 is anything other than optimized.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  However, Appellant has failed to show any evidence of nonobviousness, thereby a conclusion of nonobviousness has not been established by Appellant.

Appellant argues by alleging that Fischer is directed to a non-invasive method of administering a local anesthetics and thus, Appellant alleges that modifying Fischer’s combinations of local anesthetics to be administered invasively with microneedles as taught by Gill would directly undermine the purpose of Fischer’s use of an intradermal penetration agent. Appellant alleges that a skilled artisan would not disregard Fischer’s non-invasive administered as taught by Gill as it would directly change the principle of operation of Fischer’s anesthetic adminstration. (Appeal Brief, page 11, last paragraph to top of page 12).

In response, the Examiner disagrees. Appellant’s argument is misplaced because the obviousness analysis is not based on modifying Fischer’s combinations of local anesthetics to be administered invasively with microneedles taught by Gill, but rather, the obviousness analysis is based on how it would be obvious for an ordinary artisan to incorporate the combination of local anesthetics such as lidocaine and ropivacaine as the drugs in the coated microneedles of Gill. To this end, Gill and 


Dependent claim 25 ---
Appellant argues by alleging that neither the cited portions of Gill teaches that 50% of the microneedle having coating present or that those coatings extends not more than 50% of the distance toward the base, as required by claim 25. (Appeal Brief, page 9, last paragraph to top of page 10).

In response, the Examiner disagrees. As discussed in the 103 rejection, paragraph [0015] of Gill teaches the coating is on at least a portion of the surface of the at least one microneedle. This “at least a portion of the surface of the at least one microneedle” is shown in FIG.4 of Gill, in which the photos showed that the coating covers a portion of the surface of the microneedle and it can be seen in FIG. 4 that that “portion” is at least 50% of the microneedle. Thus, it is noted that a prior art reference must be considered in its entirety, and a skilled artisan reading Gill’s disclosures as a whole would recognized “at least 50% of the microneedles having the coating present on the microneedles near the tip and extending not more than 50 percent of the distance toward the base” as recited in dependent claim 25 was indeed taught by Gill.




Rejection of claim 26 under pre-AIA  35 U.S.C. 103(a) over Falo Jr. et al., Brodin et al., and Fischer et al.
The central issue is Falo, Brodin, and Fischer alone, or modified as asserted in 103(a) rejection, do not teach or suggest each of the claimed features.

Independent claim 26 ---
Appellant argues by alleging that none of the cited references has been shown to teach or suggest the feature of “upon transdermal delivery of the local anesthetic and the local anesthetic dose-extending from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% of a concentration of the local anesthetic in the mammalian tissue immediately after delivery.” Appellant argues that this feature is not inherent because it has not been shown how Brodin’s solid dispersion could be incorporated into Falo’s dissolvable microneedle and the relied-upon combination of local anesthetic and local anesthetic dose-extending component in an allegedly routinely-optimize weight ratio taught by Brodin was taught as a solid dispersion for topical administration, and Fischer also teaches a non-invasive method of administering anesthetics. Appellant asserted that the claimed release profile is instead achieved by delivery via dissolvable microneedles from the claimed medical device. Thus, Appellant alleged that given that topical, non-invasive adminstration is not identical or even substantially identical, to the claimed microneedle delivery, the claimed release profile does not necessarily flow from Brodin’s solid dispersion. (Appeal brief, pages 10-11).

In response, the Examiner disagrees. Appellant’s arguments are unpersuasive. Independent claim 26 remains obvious over the combined teachings of Falo, Brodin and Fischer.
Appellant contends that it has not been shown how Brodin’s solid dispersion could be incorporated into Falo’s dissolvable microneedle. However, Appellant’s argument is misplaced because the obviousness analysis is not based Brodin’s solid dispersion could be incorporated into Falo’s dissolvable microneedle, but rather, how it would be obvious for an ordinary artisan to incorporate the combination of local anesthetics such as lidocaine and ropivacaine as the drugs in the dissolvable 
Appellant contends that Brodin and Fischer are non-invasive administrations of anesthetic, which Appellant alleged is not identical to the claimed microneedle delivery. However, Falo teaches identically same microneedle delivery of the claimed invention, and also provided direct teaching to use anesthetics with dissolvable microneedles (Falo: [0009], [0052], [0121] and [0122]). 
Appellant contends that none of the cited references has been shown to teach or suggest the feature of “upon transdermal delivery of the local anesthetic and the local anesthetic dose-extending from the medical device to mammalian tissue, a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian tissue immediately after delivery.” However, Appellant fails to recognize the 103 rejection is based on the combination of references, and not any single reference alone. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in the 103 rejection, Falo teaches a dissolvable microneedles device for transdermal delivery of biologically active molecules to human skin comprising dissolvable matrix and at least two bioactive components including 
Brodin provides a strong reason to use combination of anesthetics such as lidocaine and ropivacaine and optimize the weight ratio of lidocaine to ropivacaine to 4:1, 3:2 or 2:1 (Brodin: [0013], [0017]-[0018]; Examples 1 and 2; Table 1; claims 23 and 24), which are non-eutectic weight ratios within the meaning of “non-eutectic weight ratio” per page 7 (lines 35-36) to page 8 (lines 1-2) of the instant specification (defining “non-eutectic weight ratio” as being a weight ratio other than 1:1). The weight ratio of lidocaine to ropivacaine to 4:1, 3:2 or 2:1 as taught by Brodin is also within the weight ratio of 0.1 to 0.9 of the claimed invention. Brodin teaches that such combination of lidocaine and ropivacaine in weight ratio of 4:1, 3:2 or 2:1 (non-eutectic weight ratio) provide controlled release of the two local anesthetics, with an initial fast (burst) release, follow by a sustained release of total anesthetic (Brodin: [0017]-[0018]; Examples 1 and 2; Table 1).
Thus, the ordinary artisan interested in maximizing or enhancing the release of anesthetics using the dissolvable microneedle device of Falo would have reasonably combined lidocaine and ropivacaine in a non-eutectic weight ratio because Brodin teaches the combinations of local anesthetics such as lidocaine and ropivacaine in 
As such, in light of the combined teachings of Falo, Brodin and Fischer, the Examiner maintains the position that the claimed result/function of “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian issue immediately after delivery” would be presumed as implicit upon transdermal delivery of the non-eutectic weight ratio of lidocaine and ropivacaine of Brodin from the known dissolvable microneedle medical device of Falo. This is because the claimed invention is simply using the dissolvable microneedle medical device for delivering the anesthetics to mammalian tissue, and Falo has already established that dissolvable microneedle medical device is useful for transdermal delivery of anesthetics to the skin (Falo: [0009], [0052], [0121] and [0122]). There is reasonable expectation that upon delivery of the combination of anesthetics (lidocaine and ropivacaine) from the dissolvable microneedle medical device of Falo to the skin, the combination of anesthetics would implicitly provide “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian issue immediately after delivery” because (i) there is no structural difference between the dissolvable microneedle device of Falo used for delivering anesthetics when compared to the claimed dissolvable microneedle device, which is also used for delivering anesthetics; and (ii) there is no structural difference between the combination of lidocaine and ropivacaine in non-
Appellant is noted that “[o]bviousness does not require absolute predictability of success . . . all that is required is a reasonable expectation of success.'’ In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009). 
Appellant has not shown any objective evidence that upon transdermal delivery of the non-eutectic weight ratio of lidocaine and ropivacaine of Brodin using the dissolvable microneedle device taught by Falo to the skin, such non-eutectic weight ratio of lidocaine and ropivacaine would not be capable of providing the claimed result/function of “a concentration of the local anesthetic in the mammalian tissue 30 minutes after delivery is about 31% to about 54% than a concentration of the local anesthetic in the mammalian issue immediately after delivery.” Nor has Appellant In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  However, Appellant has failed to show any evidence of nonobviousness, thereby a conclusion of nonobviousness has not been established by Appellant.

Appellant argues by alleging that Fischer is directed to a non-invasive intradermal method of administering a local anesthetics and thus, Appellant alleges that modifying Fischer’s combinations of local anesthetics to be administered invasively with microneedles as taught by Falo would directly undermine the purpose of Fischer’s use of an intradermal penetration agent. Appellant alleges that a skilled artisan would not disregard Fischer’s non-invasive administered as taught by Falo as it would directly change the principle of operation of Fischer’s anesthetic adminstration. (Appeal Brief, page 11, last paragraph to top of page 12).

In response, the Examiner disagrees. Appellant’s argument is misplaced because the obviousness analysis is not based on modifying Fischer’s combinations of local anesthetics to be administered invasively with dissolvable microneedles taught by Gill, but rather, the obviousness analysis is based on how it would be obvious for an ordinary artisan to incorporate the combination of local anesthetics such as lidocaine and ropivacaine as the drugs in the dissolvable microneedles of Falo. To this end, Falo has already established that dissolvable microneedles are useful for delivering a broad range of bioactive components including anesthetics to a patient (Falo: [0009], [0052], [0121] and [0122]). This is a direct teaching to use anesthetics with dissolvable microneedles. In addition, Appellant’s argument is further misplaced to the extent that Falo teaches that the dissolvable microneedles are suitable for both transdermal 
 
Conclusion:
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DOAN T PHAN/Primary Examiner, Art Unit 1613  
                                                                                                                                                                                                      
Conferees:

 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.